ACCEPTED
                                                                                                                   14-15-00369-CV
                                                                                                   FOURTEENTH COURT OF APPEALS
                                                                                                                HOUSTON, TEXAS
County AuditOlJs Fonn/9999A                            Official Rt'ceipt                                      6/23/2015 3:29:17 PM
                                                                                                               50 NO. 14967
                                                                                                             CHRISTOPHER PRINE
Han'is County. Texa (Rev 04/01)                                                                                             CLERK
                                         CHRIS DANIEL DISTRICT CLERK
Action •.•.•- PAYMENT ON ACCOUNT •••.­                       Case 201453135·7            Trans ID 208456639            Court 234

Style    PLT FLEMING & ASSOCIATES L L P (NfKJAFLEMIN
         DEF KIRKLlN. CHARLES
                                                                                              FILED IN
             fee   Descnpllon                    Anwunl       Payment Check          14th COURT  85226OF APPEALS               $771   00
             119   TRANSCRIPT                      $771 00    Amount Tendered            HOUSTON, TEXAS                     $77100
                                                              Payment Amount         6/23/2015 3:29:17 PM                   $77100
                                                              Amount Appbed                                                 $77100
CouUllenl:
                                                              Change Amount          CHRISTOPHER A. PRINE                     $000
                                                                                                 Clerk
                                                                                FLEMING NOI..EN &.JEZ I..I..P (f{NIA TOOm10
                                                              ReceIved
                                                                                FLEMING&.ASSOC LI..P)
                                                              Of                2800 POST OAK BI..YO 4000
                                                                                HOUSTON, TX 77OS6 6109
                                                              SEVEN HUNDRED SEVENTY ONE AND 001100
                                                              ............................ ···· DoUars
                                                              Payment Date 6121120 IS                      fde Date




                                                              Assessed By CED1LI..O, ANGEI..ICA
                                                              Vabdated 612112015     By I..EE. SHEMEKA R

                                                                                                                      CUSTOMER COPY
                                                           MAY 13,2015
ATTN: MARY MARUSIK AS PER REQUEST 6-18-15
SYLVIA DAVIDOW TBN# 05430551
FLEMING NOLEN & J EZ LLP
2800 POST OAK BLVD STE 4000
HOUSTON , TX 77056
PH: 713-621-7944
FX: 713-621-9638
                                                                                 SECOND SEND 6-18-15
Rc: No. 2014-53135                                                             SENT VIA: FAX ON L Y

Dear Customer: 

This letter is to inform you of the balance, which represents the cost to our office of preparing, at your request, 

the Original Clerk's Record in the above numbered case. Rule (35.3) of the Texas Rules of Appellate 

Procedure requires that payment of this cost be rem itted to our office prior to forwarding the clerk's record to 

the Court of Appeals. 




ORIGINAL CLERKS RECORD                                                                           $2671.00

   LESS DEPOSIT PAlO                                                                           - $1900.00



DELIVERED TO THE 14TH COURT OF APPEALS

                                                                            BALANCE DUE          $771.00


You may remit your payment in the form of attorney or law firm check, money order or cashier's check, payable to Chris Daniel,
District Clerk, by mailing to: Chris Daniel, District Clerk, Attn: Civil/Family Post Trial, P.O. Box 4651, Houston, TX 77210­
4651 .

Payment also may be remitted in person at the following location : Chris Daniel, District Clerk, Civil/Family Post Trial, 201
Caroline, Room 250, Houston, TX 77002.

Please be informed that this correspondence is the only notice you will receive from this office regarding this payment.


                                                                          CHRIS DANIEL,
                                                                          CLERK DISTRICT COURT,
                                                                          HARRIS COUNTY, TEXAS



                                                                           BY: lsi PHYLLIS WASHINGTON
                                                                                    PHYLLIS WASHINGTON, DEPUTY




APl R04- 30 -92